Title: To Thomas Jefferson from John George Jackson, 15 February 1809
From: Jackson, John George
To: Jefferson, Thomas


                  
                     Wednesday [15 Feb. 1809]
                  
                  J G Jackson presents his best respects to the President of the U States, & in compliance with the wishes of a portion of his Constituents transmits to him the enclosed Petition—He would have delivered it personally; were it not, that, with a knowledge of the great pressure of business, he is unwilling to interrupt the President—
                Enclosure
                                                
                            A memorial of the subscribers Citizens of Brooke County in the State of Virginia
                     Humbly Sheweth,
                     That under the law of Congress Authorizing the President to lay out a road from Cumberland in Maryland to the State of Ohio, your memorialists conceive that the Interest of the United States, has been Mistaken by the Commissioners appointed by the President, to view and locate the road aforesaid. That the Object of the present Administration is to lay out the road to the best possible advantage to the United States, And to make it a band of Union between the Eastern & western States, does not admit of a doubt on our minds; nor have we a doubt that the President wishes to receive all the information that can be obtained on this important subject. Under this impression then, and Under the full belief that it will be acceptable to the President, we submit the following facts for his consideration, And we do earnestly request that the truth of these facts may be ascertained.
                     Your memorialists then state as a fact that a road can be made from Brownsville on the Monongahila, through Washington to the Ohio river that will save about Ten Miles land carriage and at least one hundred thousand dollars in making the roads, besides a saving of fifty percentt to emigrants and travellers, in crossing the river at Wheeling Island.
                     That a road can be extended from this point on the Ohio to a central point in that State, and to intersect the portages between the waters of the Ohio and those of the lakes in as short a distance and on much better ground that the route located by your commissioners. That it will accommodate more people and give to a greater portion of the Western citizens a choice of the Pennsylvania & Maryland markets.—
                     We beg leave then to refer to an Actual survey of the route we have mentioned and which has been transmitted by the Citizens of Washington County to their Representative, a considerable part of this survey was made under the direction of your commissioners. The residue was made by men of unquestionable veracity and who hold themselves accountable for its correctness. To this survey then we earnestly request the Presidents Attention and that it may be compared with the one made by your commissioners. If then a saving of ten miles land carriage, and the very considerable Sum of at least One hundred thousand dollars can be made by changing the route from the Monongahila to the Ohio we cannot entertain a doubt that the present Chief Magistrate will close his Administration by an Act worthy of himself, and that he will at least order a view of the ground we have proposed, by commissioners totally exempt from any ground of suspicion arising from local interest or attachments either to Pennsylvania, Maryland, or Ohio.
                     This request appears to us both Just & reasonable, and we rely with the utmost confidence on obtaining it.
                                                
                            
                            Henry Prather
                        
                        [and 117 others]
                        
                  
                        
                    